DETAILED ACTION
This application is a continuation of U.S. Application No. 16/784,056 now U.S. Patent No. 11,432,569.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “adding a non-toxic pH adjusting amount of an animal water modifying composition to domestic animal water” renders the claim indefinite because it is not clear what properties define a “non-toxic” amount.  For example, is the toxicity of the composition evaluated based on a specific species, age of species or health status of the species, or is the toxicity based on a specific effect?  How is the toxicity measured?
Similarly, regarding claims 2-6, the recitation “administering . . . a non-toxic amount” renders the claims indefinite because it is not clear what properties define “non-toxic.”  
Regarding claims 2-6, the recitation “administering to such domestic animal a non-toxic amount of at least one composition . . .” renders the claims indefinite because the dosing of the composition is unclear.  Specifically, it is not clear how much and how often the composition must be administered to a domestic animal to achieve improved weight gain, decreased animal mortality, improved feed conversion ratios, improved overall health, and/or reduced grow-out periods for domestic animals.
Regarding claim 6, the recitation “a reduction in grow-out period for domestic animals, comprising administering to such domestic animals a non-toxic amount of at least on composition . . .” renders the claim indefinite.  Does applicant intend to claim a method of reducing the grow-out period for domestic animals or a property (i.e., reduced grow-out period) resulting from a step of administering a specific composition to domestic animals?  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759